Decision on urgent procedure
The next item is the vote on the use of the urgent procedure for the proposal for a Council regulation establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean.
Madam President, ladies and gentlemen, the request for application of the urgent procedure put before us this morning, in implementation of Rule 134 of the Rules of Procedure, was submitted to us by the Council last week and relates, as you said, to the proposal for a Council regulation establishing a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean.
The aim of this proposal is to implement the new recovery plan, as recommended for these areas by the International Commission for the Conservation of Atlantic Tunas at its meeting last November.
As the Council pointed out in its request for application of the urgent procedure, this regulation needs to come into force before the start of the main fishing season on 15 April, which means that the obligatory consultation of this Parliament needs to be carried out in this plenary session so as to pave the way for a political agreement within the Council in the coming weeks.
In view of this, and of the fact that the European Union needs to meet its international commitments and to do its part in the crucial efforts to deal with the acute crisis in bluefin tuna stocks, the European Parliament's Committee on Fisheries has unanimously approved this request for application of the urgent procedure. I therefore encourage you to confirm this approval in this morning's vote.
(PT) Madam President, just a brief point of order about the agenda for this week. Wednesday 11 March is the European Day for the Victims of Terrorism. This day was proposed in the first place by Parliament in a vote that took place on 11 March 2004. We were then debating an assessment of the area of freedom, security and justice. It was the day of the tragic attacks in Madrid. It was originally proposed for 11 September but, given the tragedy that occurred on that day, Parliament voted for it to be on 11 March.
Several days later, on 25 March if my memory serves me correctly, the European Council adopted this date as European Day for the Victims of Terrorism. Yet now, we have a plenary sitting tomorrow - 11 March - and I see from the agenda that there is not even a memorial of any kind. I would like to know if something of this sort is planned for this week's part-session.
Mr Ribeiro e Castro, it is my understanding that the President will make a statement tomorrow at the opening of the plenary about the day you refer to and the special circumstances. This will play a part in that regard.